Martin J.,

delivered the opinion of the court.
The defendant, sued as the endorser of a promissory note, pleaded the general issue, and averred that the endorsement was for accommodation, made with the view that the note should be negotiated in the Bank of Louisiana, and was improperly transferred to the plaintiffs.
The endorsement of the defendant was proved, as well as protest and .notice thereof. The defendant gave no other evidence in support of the averment, in his answer, but the deposition of the cashier' of the Bank of Louisiana, who stated that the note was deposited.in bank for discount, but was not discounted, and was afterwards withdrawn by the maker before.it became due.
The appeal was evidently taken, for delay, and the plaintiffs have prayed for damages.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and ten per cent, damages.